Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions and Claim Status
2.	Applicant's election with traverse of Invention I in the reply filed on 01/14/22 is acknowledged.  The traversal is on the ground(s) that the special technical feature of claim 1 involves an inventive step.  This is not found persuasive because Applicant misconstrues the teaching of Lounsbury. Lounsbury establishes that single crystal corundum is suitable for use as a fuel tube material in a nuclear fission reactor and provides predictable benefits. Accordingly, claim 1 does not make a contribution over the prior art and does not recite a special technical feature. The entirety of the teaching of Lounsbury including its disclosure of other features of its fuel assembly are not relevant to the determination of inventive step for the purpose of analyzing a special technical feature. The requirement is still deemed proper and is therefore made FINAL.
3.	Accordingly, claims 1-22 and 286 are pending with claims 19-22 and 26 withdrawn. Claims 1-18 are examined herein.

Drawings
4.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the fuel tube “sections” of claims 1, 7, 9, and 10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid 
Claim Objections
5.	Claim 7 is objected to because of the following informalities: according to claim 1. Appropriate correction is required.

Claim Rejections - 35 USC § 112

6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

7.	Claims 7, 9, 10, 11, 13, 14, 15, 17, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim 
8.	Regarding claim 1, claim 1 introduces “one or more section” of inner tubing whereas claim 7 introduces “a plurality of sections of the inner tubing.” It is unclear whether claim 7 intended to introduce additional sections of tubing or to further limit the already introduced sections of tubing. Moreover, claim 1 requires that the core container “encloses” the inner tubing, whereas claim 7 requires that the core container “comprise” the inner tubing. Accordingly, it is unclear whether the inner tubing of claim 7 is part of the structure of the core container. Finally, the required spacing between the sections of claim 7 is unclear. Is the claim intended to convey that the sections of tubing are spaced apart along a length of the tubing (i.e. in an axial direction) or is the claim intended to convey that there is an array of lengths of tubing spaced apart from one another?
9.	Claims 9 and 11 are indefinite because they contain the trademark/trade name Hastelloy. Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a nickel-based alloy and, accordingly, the identification/description is indefinite.
10.	Claims 9 and 10 are indefinite because the “metallic sections” referred to are not properly introduced. For example, should claim 9 require that the inner tubing “further” comprise metallic sections? Should claim 10 be dependent on claim 9 so as to provide antecedent basis for the recited metallic section? Additionally, the structural relationship between the sections in the joints of the claim 
11.	Claims 13 and 17 are indefinite because they lack antecedent basis for the recitation “the molten fuel salt.” This term is introduced in claim 3 on which claims 13 and 17 do not depend. Claims 15 and 18 are rejected because they depend on claims 13 and 17. 
12.	Claim 14 is indefinite because it is unclear what additional structural limitation the recitation imparts on the structure of claim 1. It would seem that “inner tubing comprising one or more sections consisting of single crystal corundum” would necessarily also be “made from single crystal corundum.”

Claim Rejections - 35 USC § 103
13.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
14.	For applicant's benefit, the portions of the reference(s) relied upon in the below rejections have been cited to aid in the review of the rejections. While every attempt has been made to be thorough and consistent within the rejection, it is noted that prior art must be considered in its entirety, including disclosures that teach away from the claims. See MPEP 2141.02 VI.
15.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

16.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
17.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
18.	Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Massie et al., US Publication 2013/0083878 in view of Lounsbury, US Patent 9,418,765.
19.	Regarding claim 1, Massie discloses a device (Figs. 1 and 5; referred to hereinafter as First Embodiment) adapted for producing energy by nuclear fission ([0001-2]), the device comprising a core container of a core container material (Fig. 1, 106 and Fig. 5, thick black perimeter), which core container encloses an inner tubing of an inner tubing material (Fig. 5, 502), the core container having an inlet and an outlet (see Fig. 1), the device further comprising a molten halide salt located in the inner tubing ([0116] and [0053-60])
20.	Alternatively regarding claim 1, Massie discloses a device (Figs. 1 and 7; referred to hereinafter as Second Embodiment) adapted for producing energy by nuclear fission ([0001-2]), the device 
21.	Massie is silent as to the structural materials of its first and second reactor embodiments, although it does suggest that corrosion- and radiation-resistance are properties to be considered when selecting materials ([0147-8]). Lounsbury teaches a fission reactor core tubing (Fig. 7, 7A) comprising sections consisting of single crystal corundum (sections 110 and 112; column 9, lines 59-67; sapphire is by definition corundum1). Lounsbury further teaches that corundum provides the predictable advantages of having good thermal radiation transmission, corrosion-resistance, radiation-resistance, a high melting temperature, low neutron absorption, and high strength (column 10, lines 1-13). Accordingly, a skilled artisan would have been motivated to apply the teaching of Lounsbury to the reactor of Massie to construct loop piping out of single crystal sapphire. 
22.	Regarding claims 2 and 3, the modification of the first and second embodiments of Massie as taught by Lounsbury renders the parent claim obvious. Massie’s first and second embodiments further comprise a moderator (504, [0116]; 702, [0123]). In both embodiments the molten halide salt is a fuel salt and the halide is fluoride ([0053-60]).
23.	Regarding claim 4, the modification of the first and second embodiments of Massie as taught by Lounsbury renders the parent claim obvious. Both Massie and Lounsbury are silent as to the wall thickness of the inner tubing material. Lounsbury, however, suggests that such a variable affects the heat exchange properties of the reactor core (see column 2, lines 40-51). Accordingly, a skilled artisan would be motivated to select an optimal wall thickness based on balancing strength requirements with 2
24.	Regarding claim 5, the modification of the first and second embodiments of Massie as taught by Lounsbury renders the parent claim obvious. Massie as modified by Lounsbury further teaches a device 
wherein the one or more sections of the inner tubing consisting of single crystal corundum constitute 100% of a total length of the inner tubing (Lounsbury column 9, lines 59-67). One of ordinary skill in the art at the time of the invention would have found it obvious to modify Massie according to Lounsbury for the reasons stated above. 
25.	Regarding claim 6, the modification of the first embodiment of Massie as taught by Lounsbury renders the parent claim obvious. Massie further discloses a device, wherein a volume of the inner tubing is in the range of 10% to 90% of a total volume of the core container ([0117-8]; based on the radius of the fuel tubes—0.5 cm—and their height—300 cm—each tube has a volume of 2.355x10-4 m3, and there are 30,000 tubes, which makes the total tube volume 7.065 m3. The core volume is 21.2 m3, so the tube volume is 33% of the core container volume).
26.	Regarding claim 7, the modification of the first embodiment of Massie as taught by Lounsbury renders the parent claim obvious. Massie further discloses a device, wherein the core container comprises a plurality of sections of the inner tubing spaced at a distance in the range of 0.5 cm to 10 cm (see Fig. 7 and [0117]; there are a plurality of tubes 505 spaced apart at a pitch of 1.26 cm).
27.	Regarding claim 8, the modification of the first and second embodiments of Massie as taught by Lounsbury renders the parent claim obvious. Massie as modified by Lounsbury further teaches a device  wherein the single crystal corundum is doped with a transition metal (the sapphire of Lounsbury, by 3). One of ordinary skill in the art at the time of the invention would have found it obvious to modify Massie according to Lounsbury for the reasons stated above. 

28.	Claims 1 and 2 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Scott, US Publication 2016/005497 in view of Lounsbury, US Patent 9,418,765.
29.	Regarding claims 1 and 2, Scott discloses a device (Fig. 1) adapted for producing energy by nuclear fission ([0001]), the device comprising a core container of a core container material (101), which core container encloses an inner tubing of an inner tubing material (102), the core container having an inlet and an outlet (see Fig. 1 “water” and “steam”), the device further comprising a molten halide salt located in the inner tubing ([0034]; [0058-72], wherein the device further comprises a moderator (claims 18 and 19 and [0098]). Scott does not disclose single crystal corundum as its fuel tube material (claim 17), but does disclose that such a material must be resistant to corrosion and tolerate high neutron flux ([0073]). Lounsbury teaches a fission reactor core tubing (Fig. 7, 7A) comprising sections consisting of single crystal corundum (sections 110 and 112; column 9, lines 59-67; sapphire is by definition corundum4). Lounsbury further teaches that corundum provides the predictable advantages of having good thermal radiation transmission, corrosion-resistance, radiation-resistance, a high melting temperature, low neutron absorption, and high strength (column 10, lines 1-13). Accordingly, a skilled artisan would have been motivated to apply the teaching of Lounsbury to the reactor of Scott to construct fuel tubes out of single crystal sapphire. 

s 13, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Massie et al., US Publication 2013/0083878 in view of Lounsbury, US Patent 9,418,765, in further view of Teeter et al., “Catalog of Nuclear Reactor Concepts.”
31.	Regarding claim 13, the modification of the first embodiment of Massie as taught by Lounsbury renders the parent claim obvious. Massie further discloses a device wherein the moderator is located in the core container and the molten fuel salt is located in the inner tubing (Fig. 5 and [0116]). Massie does not disclose a molten moderator salt. Teeter teaches molten moderator salts comprising at least one metal hydroxide, at least one metal deuteroxide or a combination thereof (p. 12). One of ordinary skill in the art at the time of the invention would have been motivated to combine the molten moderator salt taught by Teeter with the first embodiment of Massie because it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Moreover, such a modification would afford the predictable advantage of facilitating replenishment of the moderator material. 
32.	Regarding claim 14, the modification of the first embodiment of Massie according to Lounsbury and Teeter renders the parent claim obvious. Massie as modified by Lounsbury further teaches a device wherein the inner tubing is made from single crystal corundum (column 9, lines 59-67). One of ordinary skill in the art at the time of the invention would have found it obvious to modify Massie according to Lounsbury for the reasons stated above. 
33.	Regarding claim 17, the modification of the second embodiment of Massie as taught by Lounsbury renders the parent claim obvious. Massie further discloses a device wherein the moderator is located in the inner tubing and the molten fuel salt is located in the core container (Fig. 7 and [0123]). Massie does not disclose a molten moderator salt. Teeter teaches molten moderator salts comprising at least one metal hydroxide, at least one metal deuteroxide or a combination thereof (p. 12). One of ordinary skill in the art at the time of the invention would have been motivated to combine the molten In re Leshin, 125 USPQ 416. Moreover, such a modification would afford the predictable advantage of facilitating replenishment of the moderator material. 

34.	Claims 13 and 16 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Scott, US Publication 2016/005497 in view of Lounsbury, US Patent 9,418,765, in further view of Teeter et al., “Catalog of Nuclear Reactor Concepts.”
35.	Regarding claim 13, the modification of Scott as taught by Lounsbury renders the parent claim obvious. Scott further discloses a device wherein the moderator is located in the core container and the molten fuel salt is located in the inner tubing (Fig. 1 [0034], [0098]). Massie does not disclose a molten moderator salt. Teeter teaches molten moderator salts comprising at least one metal hydroxide, at least one metal deuteroxide or a combination thereof (p. 12). One of ordinary skill in the art at the time of the invention would have been motivated to combine the molten moderator salt taught by Teeter with the reactor of Scott because it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Moreover, such a modification would afford the predictable advantage of facilitating replenishment of the moderator material. 
36.	Regarding claim 16, the modification of Scott according to Lounsbury and Teeter renders the parent claim obvious. Scott further discloses a device, wherein the inner tubing does not have an inlet and an outlet (see Figs. 1 and 2 and [0034]).

Double Patenting
37.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
38.	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
39.	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
40.	Claims 1-8 and 13-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 11,158431 in view of Lounsbury as applied above under 35 U.S.C. 103. Lounsbury teaches the structural features of the single crystal corundum tubes as recited in claims 1-8 and 13-18 that are not recited in the claims of the prior issued patent. The claims of the prior issued patent anticipate the remainder of the claim language in the instant application. 

Allowable Subject Matter
41.	Claims 9-12, 15 and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. Recitation of claims 15 and 18 in independent form would necessitate a terminal disclaimer as noted in the prior section. Recitation of claims 1-12 in independent form would overcome the double patenting rejection. 

Conclusion

42.	The Notice of Reference Cited (PTO-892) cites the prior art made of record and not relied upon that is considered pertinent to applicant's disclosure.
43.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M DAVIS whose telephone number is (571)272-6882.  The examiner can normally be reached on Monday - Thursday, 7:30 - 6:00 pm EST.
44.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

46.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON M DAVIS/Primary Examiner, Art Unit 3646                                                                                                                                                                                                        
	
	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://en.wikipedia.org/wiki/Sapphire
        2 NPL 3 cited by Applicant on 07/29/21 indicates corundum tubes are commercially available with wall thicknesses in the claimed range. 
        3 https://en.wikipedia.org/wiki/Sapphire
        4 https://en.wikipedia.org/wiki/Sapphire